DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on Nov. 12, 2018 has been considered by the Examiner.

Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: reception means and presentation means in claim 7.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a reception unit and a presentation unit in claims 1-6.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wanda (US Pub: 2002/0131069) and in further view of Matsumoto et al (US Pub: 2008/0123130). 	Regarding claim 1, Wanda teaches: An information processing apparatus comprising: a reception unit that receives a progress condition of a group printing job constituted by a plurality of printing jobs [fig. 18]; and a presentation unit that presents the progress condition of the group printing job in accordance with an item for presenting the progress condition [fig. 18: 1803, p0183, p0184].  
Wanda monitors amount of job finished and displays status item for each printing job.  Wanda does not present number of terminated jobs associated with each group.  In the same field of endeavor, Matsumoto et al teaches: a presentation unit that presents the progress condition of the group printing job in accordance with an item for presenting the progress condition [fig. 7, p0166, p0167].  
Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Wanda and Matsumoto et al further teaches:  The information processing apparatus according to claim 1, wherein the item is determined for each group printing job [Wanda: fig. 18, p0183, p0184 (Determine whether all the jobs in each group are completed/terminated.); Matsumoto: fig. 7: PB1..PBA].
	Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Wanda displays status of each printing job separately.  Wanda does not calculate number of terminated jobs.  In the same field of endeavor, Matsumoto et al teaches: The information processing apparatus according to claim 2, wherein the item includes at least the number of terminated printing jobs constituting the group printing job [fig. 7, p0166, p0167].  Therefore, given Matsumoto et al’s teaching on number of completed printing copies/jobs in each group, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to apply Matsumoto et al’s UI to Wanda’s embodiment to display amount of job finished in each group for advanced monitoring purpose per design choice. 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Wanda does not explicitly present the item together with the progress condition.  Matsumoto et al teaches: The information processing apparatus according to claim 1, wherein the presentation unit presents the item together with the progress condition [fig. 7, p0167].  Therefore, given Matsumoto et al’s teaching on presenting amount of copies/jobs finished along with progress of the printing, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to apply Matsumoto et al’s status monitoring to Wanda’s embodiment to present amount of jobs printed in each group along with job progress for better illustration for user convenience. 	Regarding claim 5, the rationale applied to the rejection of claim 4 has been incorporated herein.  Matsumoto et al further teaches: The information processing apparatus according to claim 4, wherein the presentation unit presents the progress condition by using a progress bar, and presents the item within the progress bar [fig. 7: PB1..PBA]. 	Claim 6 has been analyzed and rejected with regard to claim 1 and in accordance with Wanda’s further teaching on: A non-transitory computer readable medium storing an information processing program causing a computer to function [p0024].  

Claim 7 has been analyzed and rejected with regard to claim 1.
Contact
6.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								    Patent Examiner, Art Unit 2674